DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 4, and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "a main gear-shifting drive mechanism" is applicant referring to the main gear-shifting drive mechanism of claim 1?  The examiner suggests - - the main gear-shifting drive mechanism- -.
Claim 4 recites “a plurality of main gear-shifting drive gears”.  Is applicant referring to the plurality of main gear-shifting drive gears from claim 1”?  The examiner suggests - -the plurality of main gear-shifting drive gears- -.



Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Ogawa et al. US 5,383,375.

Ogawa discloses:
Claim 1, a first gear-shifting part (figure 3, D,C,B) which performs gear shifting to adjust a speed of a working automobile; and a second gear-shifting part (D,C,B) which performs gear shifting to adjust the speed of the working automobile, wherein the first gear-shifting part includes a main gear-shifting part (10, 70 etc.) which performs first gear shifting to adjust the speed of the working automobile, wherein the second gear-shifting part includes a sub gear-shifting part (60,F,E,A,44,36 etc.) which performs second gear shifting on a driving power transmitted from the first gear-shifting part, and wherein the main gear-shifting part includes a main gear-shifting drive mechanism (70,72,12,14,16 etc.) which performs the first gear shifting and a main gear-shifting output mechanism (30,32,34 etc.) connected to the sub gear-shifting part (36), wherein sub gear-shifting part includes a sub gear-shifting input mechanism (36) connected to the main gear-shifting output mechanism (30), a sub gear-shifting connection mechanism (66) connected to the main gear-shifting part, and a sub gear-shifting drive mechanism (60) which performs the second gear shifting, wherein the main gear-shifting output mechanism includes a plurality of main gear- shifting output gears (32,34 etc.) connected to the main gear-shifting drive mechanism, and a main gear- shifting 

Ogawa discloses a transmission of a vehicle to reduce an engine speed to drive a vehicle.  Ogawa does not disclose an “agricultural” vehicle.  It is old and well known to utilize transmissions in agricultural vehicles to reduce the speed of an engine.  Because Ogawa teaches a transmission to reduce an engine speed to drive a vehicle and because it is old and well known to utilize a transmissions to reduce vehicle engine speeds, it would have been obvious to one having ordinary skill in the art at the time of the invention to substitute the transmission taught by Ogawa into an agricultural vehicle to achieve the predictable result of reducing an engine speed of a vehicle. 

Claim 3, a main gear-shifting drive mechanism (70,72,12,14,16 etc.) which performs the first gear shifting on a driving power provided from an engine of the working automobile, the main gear-shifting output mechanism (30,32,34 etc.) is connected to the main gear-shifting drive mechanism (70,72,12,14,16 etc.) so as to be driven as the main gear-shifting drive mechanism is driven, and the sub gear-shifting drive mechanism (60) is connected to the sub gear-shifting input mechanism (36)

Claim 4, wherein the main gear-shifting drive mechanism includes a plurality of main gear-shifting drive gears(12, 72, 14), the sub gear-shifting drive mechanism includes a plurality of sub gear-shifting drive gears (66, 44, 36), and one side of the sub gear-shifting connection mechanism is coupled to one 

Claim 6, wherein the main gear-shifting part includes a main gear-shifting input mechanism (10) which is rotated by the driving power provided from the engine, the sub gear-shifting part includes a sub gear-shifting output mechanism (20) configured to output a driving power in which the second gear shifting is performed, and the sub gear-shifting output mechanism (20), the main gear-shifting input mechanism (10), and the sub gear-shifting connection mechanism  (60) are positioned on the same line (these parts are on the same line see figure 3).
Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERENCE BOES whose telephone number is (571)272-4898.  The examiner can normally be reached on Monday-Friday 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on (571) 272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TERENCE BOES
Primary Examiner
Art Unit 3658



/TERENCE BOES/             Primary Examiner, Art Unit 3658